Citation Nr: 1029454	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  01-02 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for neurological pathology of 
the legs, to include as secondary to a service-connected back 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to August 1978.

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 1999 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which, in relevant part, denied service connection for nerve 
damage to the legs.

The Board recharacterized the issue and remanded the case for VA 
examination in February 2006, August 2007, and August 2008 to 
determine the nature, extent, and etiology of any neurological 
impairment to the Veteran's bilateral lower extremities.

On appeal in August 2008, the Board determined that a 
claim for increase for the Veteran's service-connected 
lower back disability was inferred, and referred to the RO 
for appropriate action.  There is no indication in the 
record that the RO has developed and adjudicated this 
claim.  Therefore, this claim is again referred to the RO 
for appropriate action.

The Veteran requested a Travel Board hearing on this matter, but 
declined to show at the required time.  It appears that the 
letter providing notice of the date and location of said hearing 
was returned as undeliverable.  The April 2005 646 states that 
the Veteran did not appear "presumably because he had moved 
without supplying a forwarding address."  However, no request 
for another hearing was included in that document.  Nor has such 
a request been made at any time during the past five years.  Not 
having received a request for postponement and pursuant to 38 
C.F.R. § 20.704(d), the Board will proceed with its adjudication 
of the appeal "as though the request for a hearing had been 
withdrawn."  38 C.F.R. § 20.704(d); accord Anderson v. Brown, 9 
Vet. App. 542, 546-47 (1996) (discussing provisions of § 
20.704(d)).


FINDING OF FACT

The preponderance of the competent, credible evidence of record 
does not show a current disability manifested as neurological 
pathology of the legs.


CONCLUSION OF LAW

The criteria for service connection for neurological pathology of 
the legs have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 
1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a claim.  
38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran notice by letter dated in March 2001, 
April 2005, April 2006, September 2007, December 2007 and January 
2009, subsequent to the initial adjudication.  The notification 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the claim.  
While the notice was not provided prior to the initial 
adjudication, the Veteran has had the opportunity to submit 
additional argument and evidence, and to meaningfully participate 
in the adjudication process.  The claim was subsequently 
readjudicated in supplemental statements of the case dated in 
April 2007 and June 2008 following the provision of notice.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service treatment records and VA treatment 
records, and has provided VA examinations.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claim file; and the 
Veteran has not contended otherwise.  In fact, the RO has 
repeatedly asked the Veteran for current medical evidence of his 
claimed disability; the Veteran has not responded to these 
requests.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be 
service connected if all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).

To establish service connection on a direct basis, there must be 
a medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination, the benefit of 
the doubt is afforded the claimant.

Service treatment records (STRs) show that the Veteran was a 
boxer in service.  

A May 1979 VA examination conducted in connection with the 
Veteran's claim for service connection for a back disability 
noted that leg lengths were equal.  Straight leg raising was to 
80 degrees, with no radiating pain into either lower extremity.  
The Veteran could assume a sitting position with the legs 
extended with no radiating pain into either lower extremity.  
Knee and ankle jerks were present and equal bilaterally.  No 
sensory disturbances were noted to pinprick over either lower 
extremity.

A May 1999 VA examination conducted for purposes of evaluating 
the severity of the Veteran's service-connected back disability 
noted that the Veteran complained of low back pain that did not 
radiate.

February and April 2000 VA treatment records reflect that the 
Veteran was admitted as an inpatient for substance abuse 
treatment.  Upon examination, a nurse noted that he exhibited 
weakness in his right leg, and that he tended to drag it when he 
walked.  Coordination was otherwise normal.  There was overall 
normal sensation on both sides.  The Veteran reported being hit 
many times in the head and knocked unconscious as a fighter, and 
he was once knocked unconscious with a brick.  He was hit on the 
top of his head by a five-inch pipe, but denied being 
unconscious.  The Veteran was diagnosed with neurological defects 
as the result of his boxing.

An April 2008 VA examination report noted complaints of pain from 
the lower back radiating down the posterior of both legs.  It was 
not then thought that the Veteran's condition was neurological in 
origin, and the neurological examination was canceled, and 
replaced with an examination for spine.  The examiner noted 
objective observations of limitation of motion of the lumbar 
spine, and clinical findings of severe degenerative disc height 
at L3-4 with minimal loss at L4-5, spondylosis at L3-4 and L4-5, 
partial sacralization of the left L5 transverse process and five 
nonrib-bearing lumbar vertebral segments.  Lasegue's testing was 
negative.  The examiner noted no numbness, paresthesias, leg or 
foot weakness, falls, or unsteadiness.  The examiner diagnosed 
degenerative disc disease and arthritis of the lumbar spine with 
bilateral radiculopathy.  No further neurological testing was 
completed.

A November 2009 VA examination report shows that the Veteran 
complained of peripheral nerve symptoms "all over" both lower 
extremities.  He reported impaired coordination, but was not able 
to provide any additional information.  Motor testing revealed 
muscle strength of 2 in the right lower extremity and 1 in the 
left.  There was no motor function impairment.  The examiner 
noted that the Veteran's gait and balance were not normal, but 
when asked to provide a description he wrote "normal."  EMG and 
NSC testing was not conducted.  The examiner reviewed the VA 
treatment records.  He found no objective evidence of peripheral 
neuropathy, and "no symptoms to suggest same."  

A May 2010 VA examination report shows that the Veteran 
reportedly began experiencing "bilateral lower extremity 
issues" in 1971 or 1972 after jumping out of a window and 
falling 18-20 feet while on active duty.  He reported that one 
leg was longer than the other one, and stated "I kinda drag the 
right one, there is something wrong with the nerves on the right 
side."  When asked if he had received treatment for his legs, 
the Veteran replied "no not really."  Motor testing showed 4/5 
strength in the bilateral lower extremities.  Sensory testing was 
normal.  Babinski testing was normal.  Knee and ankle reflexes 
were 1+ bilaterally.  There was no muscle atrophy present.  Gait 
and balance were normal.  EMG and NCS testing were not conducted.  
The examiner did not review the STRs, but did review VA treatment 
records and noted the lack of treatment documentation related to 
the claimed condition.  She determined that the peripheral nerve 
exam of the Veteran's bilateral lower extremities was normal.  
The examiner wrote "clinical findings and subjective complaints 
do not justify diagnosis of radiculopathy; subjective complaints 
are not consistent with clinical findings."

Under any theory of entitlement to service connection, an 
essential element is the showing of a current disability.

VA outpatient and examination records from 1990 to 2003 reveal 
that the Veteran did not report any ongoing problems with his 
lower extremities; nor did he complain or seek treatment from 
doctors during his regular treatment visits to VA facilities.  
There is an isolated diagnosis in 2000 of neurological defects 
due to the Veteran's boxing, but no chronic condition related to 
the claimed disability is shown in ongoing treatment records. 

At repeated VA examinations from 2008 to 2010, the Veteran 
reported current and historical complaints of lower back pain 
radiating down both legs.  Without exception, however, the 
examiners found no objective evidence supporting the Veteran's 
reported history and subjective complaints.  It appears that the 
April 2008 examiner included radicular pain in his diagnosis 
based solely on the Veteran's reported history, which is no 
supported by any other evidence of record.  

The Veteran's account of his symptoms has been inconsistent.  He 
reports having bilateral lower extremity pain related to either 
various incidents in service or his service-connected back 
disability, and has stated that this pain begain in the 1970's or 
1980's.  However, he specifically denied radiation of pain during 
May 1979 and May 1999 VA examinations.  

Finally, his reports lack much of the expected detail and 
specificity reasonably expected.  For example, the Veteran stated 
in November 2009 that he had impaired incoordination.  He could 
not, however, describe how often it occurred or the circumstances 
under which it occurred.

The Veteran's credibility must be questioned in light of the 
clinical evidence of record and the various contradictions and 
inconsistencies in his statements.  While the Veteran is 
competent to describe observable symptoms, those descriptions 
still must be credible and reflect some basis in fact for service 
connection purposes.  That credibility is absent here.  This is 
not a finding that all of the Veteran's statements are false; 
rather, they are not supported by other evidence and far 
outweighed by the medical records showing no current 
disabilities.

In the absence of any current claimed disability, the questions 
of an in-service disease or injury and a nexus to service or the 
service-connected back disability need not be reached.  

The preponderance of the evidence is against the claim; there is 
no reasonable doubt to be resolved, and service connection is not 
warranted.


ORDER

Service connection for neurological pathology of the legs, to 
include as secondary to a service-connected back disability, is 
denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


